 

                                                      This space reserved for
Recorder's use only    

 

SECOND OMNIBUS AMENDMENT TO LOAN DOCUMENTS

 

by and between

 

TORCHLIGHT DEBT OPPORTUNITY FUND III, LLC,

a Delaware limited liability company

 

and

 

TNP SRT CONSTITUTION TRAIL, LLC,
a Delaware limited liability company

 

Dated as of June 10, 2013

 

PREPARED BY AND

AFTER RECORDING RETURN TO:

 

Jess R. Bressi, Esq.

McKenna Long & Aldridge LLP

2030 Main Street, 10th Floor

Irvine, CA 92614

 

Second Omnibus Amendment1 

 

 

SECOND OMNIBUS AMENDMENT TO LOAN DOCUMENTS

 

This SECOND OMNIBUS AMENDMENT TO LOAN DOCUMENTS (the “Second Amendment”) is made
as of June 10, 2013, by and between TORCHLIGHT DEBT OPPORTUNITY FUND III, LLC, a
Delaware limited liability company having an office c/o Torchlight Investors,
230 Park Avenue, 12th Floor, New York, New York 10169 (together with its
successors, transferees, and assigns, “Lender”) and TNP SRT CONSTITUTION TRAIL
LLC, a Delaware limited liability company, having an office at 4695 MacArthur
Court, Suite 1100, Newport Beach, CA 92660 (“Borrower”).

 

RECITALS:

 

A.           Lender is the owner and holder of a loan in the original principal
amount of $15,543,696 (the “Loan”) made to Borrower on or about October 21,
2011, by TL DOF III Holding Corporation, a Delaware corporation (“Original
Lender”). On or about December 15, 2011, Original Lender assigned all of its
right, title and interest in the Loan to Lender.

 

B.           The Loan is secured by, among other things:

 

(1)         that certain Mortgage, Security Agreement and Assignment of Leases
and Rents, dated October 21, 2011, by Borrower in favor of Original Lender (as
subsequently amended, as described in Recital C below, the “Mortgage”), recorded
October 26, 2011, as Document Number 2011-00023661 in the Registrar of Deeds of
McLean County, Illinois, which was assigned by Original Lender to Lender
pursuant to that certain Assignment of Mortgage dated as of December 15, 2011,
recorded December 28, 2011, as Document Number 2011-00029407 in the Registrar of
Deeds of McLean County, Illinois; and

 

(2)         that certain Assignment of Leases and Rents, dated October 21, 2011,
by Borrower in favor of Original Lender (as subsequently amended, as described
in Recital C below, the “Assignment of Leases and Rents”), recorded October 26,
2011, as Document Number 2011-00023662 in the Registrar of Deeds of McLean
County, Illinois, which was assigned by Original Lender to Lender pursuant to
that certain Assignment of Assignment of Leases and Rents dated as of December
15, 2011, recorded December 28, 2011, as Document Number 2011-00029408 in the
Registrar of Deeds of McLean County, Illinois.

 

C.           Borrower and Lender entered into that certain Omnibus Amendment to
Loan Documents dated as of December 15, 2011, recorded December 28, 2011, as
Document Number 2011-00029409 in the Registrar of Deeds of McLean County,
Illinois (as subsequently corrected in that certain letter agreement dated as of
June 6, 2012, the “First Amendment”).

 

D.           The real property to which the Mortgage and the Assignment of
Leases and Rents relate is described in Exhibit A attached hereto and
incorporated herein by this reference.

 

E.           Lender and Borrower have agreed to further amend the documents
evidencing and securing the Loan as set forth in this Second Amendment.

 

NOW, THEREFORE, in consideration of the foregoing recitals, the agreements of
the parties herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower and Lender agree as
follows:

 

Second Omnibus Amendment2 

 

 

1.           General Provisions.

 

1.1.        Definitions. Capitalized terms used in this Second Amendment and not
otherwise defined herein shall have the meanings ascribed to them in the
Mortgage.

 

1.2.        Relationship to Original Loan Documents and First Amendment. This
Second Amendment and the documents to be delivered in connection herewith amend
the original Loan Documents, as previously amended by the First Amendment. As
expressly so amended, the Loan Documents shall remain in full force and effect.
The First Amendment and this Second Amendment, and every other document
delivered in connection therewith or herewith, shall also constitute “Loan
Documents” as that term is used in the Loan Documents. A reference in any Loan
Document to itself or to any other Loan Document shall be interpreted to refer
to such Loan Document as amended by the First Amendment, this Second Amendment,
and as may be further amended, restated, replaced, supplemented, renewed,
extended or otherwise modified in writing from time to time. To the extent of
any inconsistency between any original Loan Document and this Second Amendment,
or any inconsistency between the First Amendment and this Second Amendment, this
Second Amendment shall control.

 

1.3.        Effective Date. This Second Amendment shall take effect upon its
recordation with the Registrar of Deeds of McLean County, Illinois (the
“Effective Date”).

 

2.           Principal Balance. As of June 1, 2013, the outstanding principal
balance of the Loan was $5,621,567.18.

 

3.           Prepayment Premium. As of the Effective Date, Section 2(c) of the
First Amendment is superseded in its entirety by the following provisions, which
shall govern prepayments of the Loan, and all references in any Loan Document to
the “Prepayment Premium” or to Section 1(h) of the Note shall be deemed to refer
to the following:

 

3.1.         Borrower may not prepay the Loan in part, except in accordance with
Section 3 of the First Amendment.

 

3.2.         Borrower may prepay the Loan in whole, but not in part, at any time
prior to the Maturity Date, provided, however, that (i) all such prepayments
must be accompanied by accrued, unpaid interest and the Exit Fee and (ii) all
such prepayments made on or prior to September 30, 2014, must be accompanied by
a prepayment premium determined as follows (the “Prepayment Premium”):

 

(a)          $7,950,000.00 minus

 

(b)          the sum of the following amounts: (A) $2,035,908.51, plus (B) all
amounts of principal and interest paid on account of the Obligations after June
3, 2013, including the amount of the principal being prepaid, plus (C) any
portion of a Partial Release Prepayment Amount applied as a prepayment premium
in accordance with the terms of the First Amendment, but

 

(c)          if the amount as so determined is less than zero, then the
Prepayment Premium is zero.

 

Second Omnibus Amendment3 

 

 

4.           Entity Name Changes.

 

4.1.         In connection with this Second Amendment, at Borrower’s request
Lender has consented to the following entity name changes, which each entity
shall each accomplish not later than fifteen (15) Business Days after the
Effective Date in accordance with applicable law and each entity’s
organizational documents:

 

4.1.1       the name of Borrower will be changed from TNP SRT CONSTITUTION
TRAIL, LLC, to SRT CONSTITUTION TRAIL, LLC, which entity will remain the
Delaware limited liability company with I.D. # 5003431;

 

4.1.2       the name of Borrower’s sole member will be changed from TNP
STRATEGIC RETAIL OPERATING PARTNERSHIP, L.P., to STRATEGIC REALTY OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership, which entity will remain the
Delaware limited partnership with I.D. # 4605960;

 

4.1.3       the name of Guarantor TNP STRATEGIC RETAIL TRUST, INC. will be
changed to STRATEGIC REALTY TRUST, INC., which entity will remain the Maryland
corporation with I.D. # D12719449.

 

4.2.         The foregoing name changes shall have no effect upon the
obligations of any entity under the Loan Documents. All references in the Loan
Documents to any such entity by its previous name shall be deemed to refer to
such entity by its changed name.

 

4.3.         Not later than five (5) Business Days after each name change
occurs, Borrower shall provide to Lender, all in form and content reasonably
acceptable to Lender:

 

4.3.1       with respect to each entity identified in Section 4.1 above: (a) a
true, correct and complete copy of the limited liability company certificate of
amendment, certificate of amendment to the certificate of limited partnership,
or articles of amendment, as applicable, certified by the Secretary of State of
the State of Delaware or the State Department of Assessments and Taxation of
Maryland, as applicable; and (b) a certificate of good standing or status as may
be available from the Secretaries of State of its jurisdiction of incorporation
or formation, as applicable; and

 

4.3.2       with respect to Borrower: (a) a true, correct and complete copy of
the Amended Application for Admission, certified by the Secretary of State of
the State of Illinois; and (b) a certificate of good standing as may be
available from the Secretary of State of the State of Illinois.

 

5.           Replacement of Manager, Management Agreement, and Assignment. In
connection with this Second Amendment, at Borrower’s request Lender consents as
of the Effective Date to (a) Borrower’s termination of that certain Property and
Asset Management Agreement dated as of October 21, 2011, by and between Borrower
and TNP Property Manager LLC, a Delaware limited liability company (previously
the “Manager” as defined in the Mortgage), and (b) Borrower’s entry into that
certain Property and Asset Management Agreement dated as of June 10, 2013, with
Glenborough, LLC, a Delaware limited company (now the “Manager” as defined in
the Mortgage as amended herein), for management of the Mortgaged Property.
Lender, Borrower and such Manager are herewith executing and delivering an
Assignment of Management Agreement and Subordination of Management Fees with
respect to the replacement Property and Asset Management Agreement.

 

6.           Modification of Mortgage. As of the Effective Date, the Mortgage is
hereby modified as follows:

 

Second Omnibus Amendment4 

 

 

6.1.         Disposition of the Mortgaged Property. Section 2.18 of the Mortgage
is hereby amended to add at the end thereof the following Section 2.18(c):

 

(c)           Notwithstanding Section 2.18(b), the following shall not
constitute a sale, assignment, mortgage, pledge, hypothecation or transfer
within the meaning of this Section 2.18: (i) a transfer of shares in TNP
Strategic Retail Trust, Inc., a Maryland corporation to be renamed Strategic
Realty Trust, Inc. (“Strategic Realty Trust, Inc.”) so long as such transfer
does not cause, constitute or result in a Change in Control; or (ii) a transfer
by Tony Thompson of shares in Strategic Realty Trust, Inc., owned by him,
subject, however, to Lender’s prior written approval, in its reasonably-
exercised discretion, of the proposed transferee.

 

6.2.         Events of Default. Section 5.01 of the Mortgage is hereby amended
to add the following as a new sub-section (t) following existing sub-section
(s):

 

(t)           Strategic Realty Trust, Inc. shall default in the full and timely
performance of any obligation under (i) that certain Indemnity (Lahaina Gateway)
dated as of June 10, 2013, executed by Strategic Realty Trust, Inc.in favor of
DOF IV REIT HOLDINGS, LLC, a Delaware limited liability company, and other
parties, or (ii) or that certain Indemnity (Constitution Trail) dated as of June
10, 2013, executed by Strategic Realty Trust, Inc.in favor of TORCHLIGHT DEBT
OPPORTUNITY FUND III, LLC, a Delaware limited liability company, and other
parties;

 

6.3.         Definitions. Section 7.01 of the Mortgage is hereby amended to
amend, replace and restate the definitions of the following terms in their
entirety as follows:

 

Assignment of Management Agreement: shall mean that certain Assignment of
Management Agreement and Subordination of Management Fees, dated as of June 10,
2013, by and among Mortgagor, Mortgagee and Manager.

 

Change of Control: shall mean that the following shall occur without the prior
written consent of Mortgagee: Strategic Realty Trust, Inc., a Maryland
corporation shall at any time own less than 50% of the direct or indirect
beneficial interests in Mortgagor.

 

Guarantor or Guarantors: shall mean Strategic Realty Trust, Inc., only.

 

Manager: shall mean Glenborough, LLC, a Delaware limited liability company.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

Second Omnibus Amendment5 

 

 

6.4.         State-Specific Provisions. The following is hereby added to the
Mortgage as Article 12:

 

ARTICLE 12

 

State-Specific Provisions

 

12.1         Principles of Construction. In the event of any inconsistencies
between the terms and conditions of this Article 12 and the terms and conditions
of this Mortgage, the terms and conditions of this Article 12 shall control and
be binding.

 

12.2         Illinois Mortgage Foreclosure Law.

 

(a)          The law applicable to any foreclosure of this instrument shall be
the Illinois Mortgage Foreclosure Law, Illinois Compiled Statutes, Chapter 735,
Act 5, Section 15-1101, et seq., as from time to time amended (the “Act”).

 

(b)          In the event that any provision in this Mortgage shall be
inconsistent with any provision of the Act, the provisions of the Act shall take
precedence over the provisions of this Mortgage, but shall not invalidate or
render unenforceable any other provision of this Mortgage that can be construed
in a manner consistent with the Act.

 

(c)          If any provision of this Mortgage shall grant to Mortgagee any
rights or remedies upon the occurrence and during the continuation of an Event
of Default which are more limited than the rights that would otherwise be vested
in Mortgagee under the Act in the absence of said provision, Mortgagee shall be
vested with the rights granted in the Act to the full extent permitted by law.

 

(d)          Without limiting the generality of the foregoing, all expenses
incurred by Mortgagee upon the occurrence and during the continuation of an
Event of Default to the extent reimbursable under Sections 15-1510 and 15-1512
of the Act, whether incurred before or after any decree or judgment of
foreclosure, and whether or not enumerated in this Mortgage, shall be added to
the outstanding amount of the Loan.

 

(e)          Mortgagor acknowledges that the transaction of which the Mortgagor
is a part is a transaction which does not include either agricultural real
estate (as defined in Section 15-1201 of the Act) or residential real estate (as
defined in Section 15-1219 of the Act), and upon the occurrence and during the
continuation of an Event of Default to the full extent permitted by law, hereby
voluntarily and knowingly waives its rights to reinstatement and redemption to
the extent allowed under Section 15-1601(b) of the Act, and to the full extent
permitted by law, the benefits of all present and future valuation,
appraisement, homestead, exemption, stay, redemption and moratorium laws under
any state or federal law.

 

Second Omnibus Amendment6 

 

 

12.3         Mortgagor Waivers.

 

(a)          Except to the extent contrary to law, Mortgagor agrees that upon
the occurrence and during the continuation of an Event of Default, Mortgagor
will not at anytime insist upon or plead or in any manner whatsoever claim the
benefit of any valuation, stay, extension, or exemption law now or hereafter in
force, in order to prevent or hinder the enforcement or foreclosure of this
Mortgage or the absolute sale of the Mortgaged Property or the possession
thereof by any purchaser at any sale made pursuant to any provision hereof, or
pursuant to the decree of any court of competent jurisdiction; but Mortgagor,
for Mortgagor and all who may claim through or under Mortgagor, so far as
Mortgagor or those claiming through or under Mortgagor now or hereafter lawfully
may, hereby waives upon the occurrence and during the continuation of an Event
of Default the benefit of all such laws. Except to the extent contrary to law,
Mortgagor hereby waives upon the occurrence and during the continuation of an
Event of Default any and all right to have the Mortgaged Property marshaled upon
any foreclosure of this Mortgage, or sold in inverse order of alienation, and
agrees that Mortgagee or any court having jurisdiction to foreclose this
Mortgage may sell the Mortgaged Property as an entirety. If any law now or
hereafter in force referred to in this paragraph of which the parties or their
successors might take advantage despite the provisions hereof, shall hereafter
be repealed or cease to be in force, such law shall not thereafter be deemed to
constitute any part of the contract herein contained or to preclude the
operation or application of the provisions of this paragraph, to the extent not
prohibited by law.

 

(b)          In the event of the commencement of judicial proceedings to
foreclose this Mortgage, Mortgagor, on behalf of Mortgagor, its successors and
assigns, and each and every person or entity they may legally bind acquiring any
interest in or title to the Mortgaged Property subsequent to the date of this
Mortgage: (a) expressly waives any and all rights of appraisement, valuation,
stay, extension and (to the extent permitted by law) reinstatement and
redemption from sale under any order or decree of foreclosure of this Mortgage;
and (b) to the extent permitted by applicable law, agrees that when sale is had
under any decree of foreclosure of this Mortgage, upon confirmation of such
sale, the officer making such sale, or his successor in office, shall be and is
authorized immediately to execute and deliver to any purchaser at such sale a
deed conveying the Mortgaged Property, showing the amount paid therefor, or if
purchased by the person in whose favor the order or decree is entered, the
amount of his bid therefor. Mortgagor acknowledges that the Mortgaged Property
does not constitute “agricultural real estate,” as such term is defined in
Section 15-1201 of the Act of “residential real estate,” as such term is defined
in Section 15-1219 of the Act.

 

12.4         Maximum Amount Secured. The maximum indebtedness secured by this
Mortgage shall not exceed two hundred percent (200%) of the original principal
amount of the Note.

 

Second Omnibus Amendment7 

 

 

12.5         Mortgagee in Possession. In addition to any provision of this
Mortgage authorizing Mortgagee to take or be placed in possession of the
Mortgaged Property, or for the appointment of a receiver, Mortgagee shall have
the right, in accordance with Sections 15-1701 and 15-1702 of the Act, to be
placed in possession of the Mortgaged Property or, at its request, to have a
receiver appointed, and such receiver, or Mortgagee, if and when placed in
possession, shall have, in addition to any other powers provided in this
Mortgage, all powers, immunities and duties as provided for in Sections 15-1701,
15-1702 and 15-1703 of the Act.

 

12.6         Business Loan. Mortgagor covenants and agrees that (i) all of the
proceeds of the Loan secured by this Mortgage will be used solely for business
purposes and in furtherance of the regular business affairs of Mortgagor, (ii)
the beneficiary of Mortgagor is a “business,” as that term is defined in the
Illinois Interest Act, Illinois Complied Statutes, Chapter 815 ILCS 205/0.01, et
seq., including Section 4(1)(c) thereof; and (iii) the entire principal
obligation secured hereby constitutes: (A) a “business loan,” as that term is
used in Section 205/4(1)(c) thereof; and (B) a “loan secured by a mortgage on
real estate” within the purview and operation of Section 205/4(1)(l) thereof,
and (iv) the indebtedness secured hereby is an exempted transaction under the
Truth-In-Lending Act, 15 U.S.C. Section 1601m, et seq. and has been entered into
solely for business purposes of Mortgagor and for Mortgagor’s investment or
profit, as contemplated by said section.

 

12.7         Future Advances. This Mortgage secures not only present
indebtedness but also future advances, whether such future advances are
obligatory or are to be made at the option of Mortgagee, or otherwise. The
amount of indebtedness secured hereby may increase or decrease from time to
time, and the rate or rates of interest payable may vary from time to time.

 

12.8         Protective Advances. All advances, disbursements and expenditures
made by Mortgagee in accordance with the terms of this Mortgage and the other
Loan Documents, either before and during a foreclosure of this Mortgage, and
before and after judgment of foreclosure therein, and at any time prior to sale
of the Mortgaged Property, and, where applicable, after sale of the Mortgaged
Property, and during the pendency of any related proceedings, in addition to
those otherwise authorized by the Act, shall have the benefit of all applicable
provisions of the Act.

 

12.9         Subordination of Management Agreements. Any property management
agreement for or relating to all or any part of the Mortgaged Property, whether
now in effect or entered into hereafter by Mortgagor, or any agent of Mortgagor,
with a property manager shall contain a subordination provision whereby the
property manager forever and unconditionally subordinates to the lien of this
Mortgage any and all mechanics’ lien rights and claims that it or anyone
claiming through or under it may have at any time pursuant to any statute or law
(including, without limitation, the Illinois Mechanics Lien Act, 770 ILCS 60/1
et seq.). Such property management agreement or a short form thereof shall, at
Mortgagee’s request, be recorded with the Office of the Recorder of Deeds of the
county in which this Mortgage was filed.

 

Second Omnibus Amendment8 

 

 

12.10       Collateral Protection Act. Pursuant to the terms of the Collateral
Protection Act, Illinois Compiled Statutes, Chapter 815 ILCS 180/1 et seq.,
Mortgagor is hereby notified that, unless Mortgagor provides Mortgagee with
evidence of the insurance required by this Mortgage or any other Loan Document,
Mortgagee may purchase insurance at Mortgagor’s expense to protect Mortgagee’s
interest in the Mortgaged Property or any other collateral for the indebtedness
secured hereby. This insurance may, but need not, protect Mortgagor’s interests.
The coverage Mortgagee purchases may not pay any claim that Mortgagor makes or
any claim that is made against Mortgagor in connection with the Mortgaged
Property or any other collateral for the indebtedness secured hereby. Mortgagor
may later cancel any insurance purchased by Mortgagee, but only after providing
Mortgagee with evidence that Mortgagor has obtained insurance as required under
this Mortgage or any other Loan Document. If Mortgagee purchases insurance for
the Mortgaged Property or any other collateral for the indebtedness secured
hereby, Mortgagor shall be responsible for the costs of that insurance,
including the insurance premiums, interest and any other charges that Mortgagee
may lawfully impose in connection with the placement of the insurance, until the
effective date of the cancellation or expiration of the insurance. The costs of
the insurance may be added to the indebtedness secured hereby. The costs of the
insurance may be more than the cost of insurance that Mortgagor may be able to
obtain on its own.

 

12.11       Fixture Filing. This Mortgage also constitutes a “fixture filing”
pursuant to Section 9-502 of the Illinois Uniform Commercial Code, Illinois
Complied Statutes, Chapter 810 ILCS 5/1-101, et. seq. and shall be filed in the
real estate records of the applicable county’s real estate records office.

 

(a)          Name of Debtor: TNP SRT Constitution Trail, LLC, a Delaware limited
liability company, and SRT Constitution Trail, LLC.

 

(b)          Debtors’ Mailing Address: 4695 MacArthur Court, Suite 1100, Newport
Beach, CA 92660.

 

(c)          Debtors’ Organizational ID: 5003431.

 

(d)          Address of the Property: Set forth on Exhibit A.

 

(e)          Name of Secured Party: Torchlight Debt Opportunity Fund III, LLC.

 

(f)           Address of Secured Party: c/o Torchlight Investors, 230 Park
Avenue, New York, NY 10169.

 

Second Omnibus Amendment9 

 

 

(g)          This financing statement covers the Mortgaged Property and/or any
other collateral secured by the Mortgage, and any proceeds or products of such
Mortgaged Property and/or any other collateral secured by the Mortgage.

 

(h)          Some of the above goods are or are to become fixtures on the Land
described herein. Mortgagor is the record owner of the Land described herein
upon which the foregoing fixtures and other items and types of property are
located set forth on Exhibit A.

 

12.12       Maturity Date. The Loan shall be due and payable in full on or
before October 31, 2014, or such earlier date as the Note may be accelerated in
accordance with the terms hereof or thereof.

 

7.           Previous Change of Control. To the extent that there occurred a
Change of Control as that term was defined in the Mortgage prior to amendment in
this Second Amendment, Lender waives the resulting default under Section 4.07(l)
of the Mortgage. Borrower represents and warrants to Lender that not less than
50% of the direct or indirect beneficial interests in Borrower are presently
owned by Strategic Realty Trust, Inc., a Maryland corporation.

 

8.           No Waiver of Defaults, Rights or Remedies. The execution, delivery
and acceptance of this Second Amendment and documents delivered in connection
herewith do not constitute and shall not be interpreted as a waiver by Lender of
any past, present or future Default or Event of Default, or an acknowledgement
by Lender that there does or does not exist any breach or default under, or
Default or Event of Default under and as defined in, any Loan Document, except
as expressly provided in Section 7 above. With that sole exception, Lender
reserves all of its rights and remedies with respect to all past, present and
future Defaults and Events of Default.

 

9.           Reaffirmation of Loan Documents; No Other Agreements or
Understandings. Borrower reaffirms and ratifies all of its liabilities,
obligations, agreements and grants of security interests in real and personal
property collateral under all of the Loan Documents in accordance with their
terms, as modified by the First Amendment and this Second Amendment and the
documents delivered in connection herewith. Borrower acknowledges that the Loan
is unconditionally owing, and is due at the times expressly specified in the
Loan Documents, without offset, defense or counterclaim. Borrower certifies to
Lender that Lender is not in default of any of its obligations under the Loan
Documents, and Borrower and related parties are herewith delivering a release to
Lender and related parties. Borrower and Lender acknowledge and agree that there
are no agreements, representations or understandings, written or oral, express
or implied, which (a) in any way affect, modify, supplement, or condition the
parties’ obligations as set forth in the Loan Documents except as expressly set
forth in the First Amendment and this Second Amendment and the documents
delivered in connection herewith, or (b) in any way obligate any party to
further amend or modify the Loan Documents, waive any provision thereof, or
forbear from enforcing the Loan Documents in accordance with their terms.

 

10.         No Effect on Liens, Encumbrances and Priority. Neither this Second
Amendment nor any document delivered in connection herewith shall have any
effect upon the continuing liens, encumbrances and priority of the Mortgage, the
Assignment of Leases and Rents, or any security interests in real and personal
property collateral in any other Loan Documents.

 

11.         Patriot Act. Borrower restates and reaffirms each of the
representations and warranties of Section 8.16 of the Mortgage with respect to
itself and its current principals, constituents, investors and Affiliates.

 

Second Omnibus Amendment10 

 

 

12.         Addresses for Notice. For all purposes of all of the Loan Documents,
Borrower and Lender redesignate their addresses for notice as follows:

 



Borrower:

TNP SRT CONSTITUTION TRAIL, LLC

(or, after name change: SRT CONSTITUTION TRAIL, LLC)

4695 MacArthur Court, Suite 1100

Newport Beach, CA 92660

    with copy to:

TNP STRATEGIC RETAIL TRUST, INC.

(or, after name change: STRATEGIC REALTY TRUST, INC.)

4695 MacArthur Court, Suite 1100

Newport Beach, CA 92660

    with copy to:

Glenborough, LLC

400 S. El Camino Real, Suite 1100

San Mateo, CA 94402

Attn: President

    and with copy to:

Gibson Dunn & Crutcher LLP

2029 Century Park East

Los Angeles, CA 90067

Attn: Jesse Sharf

    Lender:

TORCHLIGHT DEBT OPPORTUNITY FUND III, LLC

c/o Torchlight Investors

230 Park Avenue

New York, NY 10169

Attn: Steve Schwartz

Facsimile: (212) 883-2955

    with copy to:

TORCHLIGHT DEBT OPPORTUNITY FUND III, LLC

c/o Torchlight Investors

230 Park Avenue

New York, NY 10169

Attn: Abbey Kosakowski, Esq.

Facsimile: (212) 883-2888

    and with copy to:

McKenna Long & Aldridge LLP

2030 Main Street, 10th Floor

Irvine, CA 92614

Attn: Jess R. Bressi, Esq.

Facsimile: (949) 251-5862

 

13.         Counterparts. This Agreement may be executed in counterparts, each
of which constitutes an original but all of which, when taken together, shall
constitute but one and the same agreement.

 

[SIGNATURES FOLLOW ON NEXT PAGE]

 

Second Omnibus Amendment11 

 

 

IN WITNESS WHEREOF, Lender and Borrower have executed this Second Amendment as
of the date first above written.

 

LENDER: TORCHLIGHT DEBT OPPORTUNITY FUND III, LLC,     a Delaware limited
liability company           By: /s/ Ramalingam Ganesh     Name: Ramalingam
Ganesh     Title: Authorized Signatory  

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

Second Omnibus Amendment12 

 

 

BORROWER: TNP SRT CONSTITUTION TRAIL, LLC,   a Delaware limited liability
company

 

  By: TNP Strategic Retail Operating Partnership, L.P.,     a Delaware limited
partnership, its sole member

 

  By: TNP Strategic Retail Trust Inc.,     a Maryland corporation, its general
partner

 

  By: /s/ Jeffrey Rogers   Name: Jeffrey Rogers   Title: Chairman     Authorized
Agent

 

Second Omnibus Amendment13 

 

 

STATE OF NEW YORK §   § COUNTY OF NEW YORK §

 

Before me, the undersigned authority, a Notary Public, on this day personally
appeared Ramalingam Ganesh, Authorized Signatory of TORCHLIGHT DEBT OPPORTUNITY
FUND III, LLC, a Delaware limited liability company, known to me to be the
person whose name is subscribed to the foregoing instrument, and acknowledged
that he executed and delivered the foregoing instrument for the purposes and
consideration therein expressed, and as the act of said limited liability
company.

 

Given under my hand and notarial seal this 19th day of June, 2013.

 

  /s/ Alvaro A. Alarcon   Notary Public

 

  My Commission Expires:  

 



    ALVARO A. ALARCON     NOTARY PUBLIC-STATE OF NEW YORK     No. 01AL6241718  
  Qualified in Bronx County     My Commission Expires May. 23, 2015

 

Second Omnibus Amendment14 

 

 

ACKNOWLEDGEMENT

 

STATE OF NEW YORK )   ) COUNTY OF NEW YORK )

 

On 28th June, 2013 before me, Evis Zavalina-Franks, Notary Public, personally
appeared Jeffrey S Rogers, who proved to me on the basis of satisfactory
evidence to be me person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of New York that
the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

/s/ Evis Zavalina-Franks       Signature   (Seal)  

 

    EVIS ZAVALINA-FRANKS       Notary Public - State of New York       No.
01ZA6278651       Qualified in New York Country       My Commission Expires Mar.
25, 2017  

 

Second Omnibus Amendment15 

 

 

CONSENT, REAFFIRMATION AND CERTIFICATE OF GUARANTORS

 

This Consent, Reaffirmation and Certificate of Guarantor (the “Consent”) is made
with reference to the foregoing Second Omnibus Amendment to Loan Documents.
Terms used with initial capital letters herein have the meanings set forth in
the Second Amendment or the Mortgage, as applicable.

 

The undersigned Guarantor hereby: (a) acknowledges receipt of and consents to
the Second Amendment and the documents to be delivered in connection therewith;
(b) ratifies and reaffirms all of its obligations under the Recourse Guaranty
and the Environmental Indemnity, and agrees that all references therein to any
Loan Document shall mean such Loan Document as amended by the First Amendment
and the Second Amendment and the documents delivered in connection therewith;
(c) certifies to Lender that it has no offsets, counterclaims or defenses to the
enforcement of the Recourse Guaranty or the Environmental Indemnity; and (d)
consents to the release by Lender of Tony Thompson, an individual, from
liability on the Recourse Guaranty and the Environmental Indemnity, and
acknowledges and agrees that such release, if it occurs, shall have no effect
upon the liability of Guarantor to Lender under the Recourse Guaranty or the
Environmental Indemnity.

 

TNP STRATEGIC RETAIL TRUST, INC.,

a Maryland corporation

 

By: /s/ Jeffrey Rogers   Name: Jeffrey Rogers   Title: President, Authorized
Agent  

 

For all purposes of all relevant Loan Documents, Guarantor Strategic Realty
Trust Inc. redesignates its address for notice as follows:

 

  TNP STRATEGIC RETAIL TRUST, INC.   (or, after name change: STRATEGIC REALTY
TRUST, INC.   4695 MacArthur Court, Suite 1100   Newport Beach, CA 92660    
with copy to: Glenborough, LLC   400 S. El Camino Real, Suite 1100   San Mateo,
CA 94402   Attn: President and with copy to: Gibson Dunn & Crutcher LLP   2029
Century Park East   Los Angeles, CA 90067   Attn: Jesse Sharf

 

Second Omnibus Amendment16 

 

 

ACKNOWLEDGEMENT

 

STATE OF NEW YORK )   ) COUNTY OF NEW YORK )

 

On 28th June 2013, before me, Evis Zavalina-Franks, Notary Public, personally
appeared Jeffrey S Rogers, who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of New York that
the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

/s/ Evis Zavalina-Franks       Signature   (Seal)  

 



    EVIS ZAVALINA-FRANKS       Notary Public - State of New York       No.
01ZA6278651       Qualified in New York Country       My Commission Expires Mar.
25, 2017  

 

Second Omnibus Amendment17 

 

 

Exhibit A

 

Description of Real Property

 

TRACK NO. 1:

 

Lots 1, 2, 3, 6 and 8 and Outlots 5, 7, and 12 and 500, 502, 503 in the
Constitution Trail Subdivision, according to the Plat thereof recorded August 7,
2007 as Document No. 2007-21949, in McLEAN COUNTY, ILLINOIS.

 

EXCEPTING:

 

The Second Addition to Constitution Trail Centre a Planned Unit Development in
the Town of Normal, according to the Plat thereof recorded June 5, 2008 as
Document No. 2008-15763, in McLEAN COUNTY, ILLINOIS.

 

EXCEPTING:

 

The Third Addition to Constitution Trail Centre a Planned Unit Development in
the Town of Normal, according to the Plat thereof recorded June 5, 2008 as
Document No. 2008-15764, in McLEAN COUNTY, ILLINOIS.

 

EXCEPTING:

 

The First Addition to Constitution Trail Centre a Planned Unit Development in
the Town of Normal, according to the Plat thereof recorded February 20, 2009 as
Document No. 2009-4743, in McLEAN COUNTY, ILLINOIS.

 

EXCEPTING:

 

The Fourth Addition to Constitution Trail Centre a Planned Unit Development in
the Town of Normal, according to the Plat thereof recorded July 1, 2009 as
Document No. 2009-20923, in McLEAN COUNTY, ILLINOIS.

 

TRACK NO. 2:

 

Outlot 509 in the Third Addition to Constitution Trail Centre a Planned Unit
Development in the Town of Normal, according to the Plat thereof recorded June
5, 2008 as Document No. 2008-15764, in McLEAN COUNTY, ILLINOIS.

 

TRACK NO. 3:

 

Lot 20 and Outlots 506 and 507 in the First Addition to Constitution Trail
Centre a Planned Unit Development in the Town of Normal, according to the Plat
thereof recorded February 20, 2009 as Document No. 2009-4743, in McLEAN COUNTY,
ILLINOIS.

 

TRACK NO. 4:

 

Lot 9 and Outlot 510 in the Fourth Addition to Constitution Trail Centre a
Planned Unit Development in the Town of Normal, according to the Plat thereof
recorded July 1, 2009 as Document No. 2009-20923, in McLEAN COUNTY, ILLINOIS.

 

Second Omnibus Amendment18 

 

 

14-16-454-001 Lot 1;

14-16-454-002 Lot 2;

14-16-454-004 Lot 3;

14-16-380-001 Lot 6;

14-16-379-004 Lot 8;

14-16-380-002 Outlot 5;

14-16-379-005 Outlot 7;

14-16-379-001 Outlot 12;

16-16-454-003 Outlot 500;

14-16-326-003 Outlot 502;

14-16-326-002 Outlot 503;



14-16-379-006 Underlying lands for Tract No. 4;

14-16-405-002 Out lot 509;

14-16-404-004 Lot 20;

14-16-404-003 Outlot 506;

14-16-404-005 Outlot 507;

14-16-404-006 Outlot 507;

 



Second Omnibus Amendment19 

